DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/21/22 has been accepted and entered. Accordingly, claims 1-3 and 5-8 are amended and claim 4 is canceled. It is important to note that claim 6 includes the status (original) when the appropriate status should be (amended). 

Response to Arguments
With respect to the 112(f) interpretation (Amend. 10) and 112(a) and (b) rejections in connection with the 112(f) interpretation have been withdrawn. However, new 112(a) and (b) rejections are issued below with respect to the amended claim language. 
With respect to claims 1 and 9 (Amend 12-13), a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

Claim Interpretation
The claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, due to the amendment.  

Claim Objections
Claims 2-3 and 6 are objected to because of the following informalities:  Claim 2 recites “even in response to” wherein “even” appears to be superfluous. It is recommended to remove “even”. Claim 3 recites “that an entire of the users own vehicle” which is grammatically incorrect. It is recommended the phrase recite “result that the users own vehicle is entirely inside”. Claim 6 recites the grammatically incorrect limitation “to return a center of the first lane”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-9 under 112(b) is withdrawn as a result of the amendment. 
The rejection of Claim 6 for insufficient antecedent basis has been withdrawn as a result of the amendment. 
The rejection of Claims 1-8 under 112(a) and (b) in connection with the 112(f) interpretation has been withdrawn as a result of the amendment. 
The rejection of claims 3-8 are under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn as a result of the amendment. 
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “the automatic lane change".  There is insufficient antecedent basis for this limitation in the claim. In addition, in view of the specification and claim 3, the metes and bounds of “initiate the automatic lane change” are indefinite since it is unknown what “initiate” requires and if it is different or the same as “execute”. For example, claim 3 states “continue to execute the automatic lane change” when claim 1 only recites “initiate” rather than “execute”. In addition, the specification states ¶ 50 “Prior to initiation of the ALC, the action planning unit 86 predicts the execution result of the ALC. For example, the action planning unit 86 generates an ALC trajectory 150 as a travel trajectory of the ALC”, such that initiation occurs after the ALC trajectory is generated; and ¶ 91 “even after having initiated the automatic lane change, it is possible to appropriately make a judgment concerning whether or not the automatic lane change can be executed” and ¶ 80 “that executes the automatic lane change by controlling the travel speed and the steering of the user's own vehicle 120”.
Since executing the ALC is controlling the vehicle to change speed and steering it appears that initiation is actually execution since the specification does not appear to indicate there is any intervening step between changing vehicle controls to carry at the ALC travel trajectory and generating the ALC travel 
Claims 1 and 9 are rejected for an additional reason. Claim 1 recites, and similarly in claim 9, 
“a first prediction that indicates the future position of the users own vehicle adjacent to the future position of the surrounding vehicle that exists inside of the third lane or on the third lane dividing line” and also indicates “the first prediction that indicates the future position of the user's own vehicle and the future position of the surrounding vehicle that exists inside of the fourth lane or inside of the road shoulder”. Here, the same first prediction is required to both predict the future position of the same surrounding vehicle but also requires the same surrounding vehicle currently exists at two different positions at the same time such that the claims are incomprehensible. 
	In addition, claims 1 and 9 are further unclear since the claim requires two different outcomes and vehicle control outputs based on the same “first prediction” i.e., (1) “control the user's own vehicle to keep traveling on the first lane” and (2) “initiate the automatic lane change” wherein both are “in response to the first prediction that indicates the future position of the user's own vehicle adjacent to the future position of the surrounding vehicle” wherein the only difference appears to be where the vehicle currently exists rather than its future position (i.e., “surrounding vehicle that exists inside of the fourth lane or inside of the road shoulder”). It is unclear how the same future position in the same prediction causes variant vehicle controls since the vehicle controls are based on predicted future positions.  
Accordingly, with respect to claims 1-9, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Claim 2 is rejected under 112(b) as indefinite for an additional reason. Claim 1 refers to a single lane change which is required to be “from the first lane to the second lane” and that this lane change is initiated in response to “the first prediction that indicates the future position of the users own vehicle and the future position of the surrounding vehicle that exists inside the fourth lane or inside of the road shoulder” whereas claim 2 requires the same single lane change is actually two separate lane changes rendering claim 2 indefinite since it is unclear how a single lane change with required metes and bounds could be interpreted as two separate lane changes with variant inputs (i.e., intention of driver). In addition, claim 2 conflicts with claim 1 rendering the claim indefinite since claim 1 requires the “first prediction” is a prediction that indicates “the future position of the surrounding vehicle that exists inside the fourth lane or inside of the road shoulder” wherein “inside” is taken to mean a surrounding vehicle that is contained within the fourth lane or road shoulder, whereas claim 2 requires “the first prediction” is a prediction that indicates “the future position of the surrounding vehicle that exists inside of the third lane or on the third lane dividing line”. This conflict renders the term “first prediction” indefinite since it the metes and bound of what is and is not required for it are unclear and conflicting. 
Claim 3 is rejected under 112(b) as indefinite for an additional reason. Claim 3 requires “continue to execute the automatic lane change” however, claim 1, merely states the lane change is “initiated” but not executed such that it is unclear how the ALC can “continue to execute” unless initiate refers to execute. However, it is unclear whether this is the case due to the reasons cited above in the claim 1 rejection. 
Claim 5 is rejected under 112(b) as indefinite for an additional reason. The limitation “recognize whether the surrounding vehicle having passed by” is unclear and indefinite since it is unclear as to what is being passed by. For example, does this mean that the surrounding vehicle body no longer overlaps 
	
Claim Interpretation and Contingent Limitations
Claim 5:
(1) “recognize whether the surrounding vehicle having passed by, and restart the automatic lane change based on a recognition result that the surrounding vehicle has passed by “ 
Claim 6 provides further evidence the limitation is conditional since it requires the vehicle stays in the first lane, while claim 5 indicates a lane change to the second lane continues depending of the recognition result. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitation (1) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitation (1) a structure, such as a processor recited in Applicants specification, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.